Citation Nr: 1620316	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to recognition of the Veteran's daughter, "V," as a "child" based upon permanent incapacity for self-support prior to attaining the age of 18.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  He died in October 1987, and the appellant has filed a claim seeking recognition of her daughter as the Veteran's "child" based upon permanent incapacity for self-support prior to attaining the age of 18 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In August 2009, the appellant testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.

In November 2009 and October 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has since been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.



REMAND

In August 2009, the appellant testified at hearing before a Veterans Law Judge who is no longer employed at the Board.  In January 2016, the Board notified her that she had the option of requesting another hearing before a Veterans Law Judge who would ultimately decide her case.  In January 2016, her representative indicated that she wished to have another Board hearing at the RO (travel board hearing).  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a hearing before the Board in accordance with her request.  

The appellant should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




